TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00445-CV


Mary Ayala, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-FM-08-006383, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The clerk's record containing appellant Mary Ayala's notice of appeal was filed on
July 19, 2010, and the reporter's record was filed on July 27, 2011.  Appellant's brief was therefore
due on August 16, 2011.  See Tex. R. App. P. 38.6(a).  On August 30, we sent counsel notice that
the brief was overdue, stating that if we did not receive a response by September 9, we would abate
the case for a hearing pursuant to rule 38.8.  See id. R. 38.8(b).  To date, counsel has not responded
and the brief has not been filed.
	The appeal is therefore abated.  The trial court shall conduct a hearing to determine
whether appellant still wishes to pursue her appeal, whether appellant is indigent, and whether
counsel has abandoned the appeal.  See Tex. R. App. P. 38.8(a)(2); In re T.V., 8 S.W.3d 448, 449-50
(Tex. App.--Waco 1999, order) (holding that to adequately protect indigent parent's rights in
termination case, court should abate appeal to allow trial court to hold hearing to determine issues
raised in Tex. R. App. P. 38.8(b)); see also Tex. R. App. P. 38.8(b).  The court shall make
appropriate findings and recommendations, and a supplemental record from this hearing, including
copies of all findings and orders and a transcription of the court reporter's notes, shall be forwarded
to the clerk of this Court no later than November 14, 2011.  See Tex. R. App. P. 38.8(b)(3).

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Rose and Goodwin
Abated
Filed:   October 20, 2011